Case 3:16-cr-00244-SMH-KLH Document 109 Filed 06/03/21 Page 1 of 3 PageID #: 400



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 16-00244-01

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 ASHLEY OWENS

                                MEMORANDUM ORDER

       Before the Court is Petitioner Ashley Owen’s (“Owen”) pro se “Reply to Response

 of Government to Defendant Emergency Motion for Compassionate Release.” See

 Record Document 107. Previously, this Court had denied without prejudice Owen’s

 Emergency Motion for Compassionate Release to Home Confinement because she had

 not exhausted her administrative remedies within the Bureau of Prisons (“BOP”). See

 Record Document 106. In the instant reply, Owens sets forth evidence of exhaustion and

 once again urges the Court to grant her home confinement. See Record Document 107.

 She does not seek compassionate release under Section 3582. See id.

       On May 24, 2017, Owens pled guilty to one count of conspiracy to commit mail

 fraud, in violation of 18 U.S.C. § 1349. See Record Documents 62 & 63. On December

 18, 2017, Owens was sentenced to 78 months of imprisonment. See Record Documents

 72 & 74. Owens is currently incarcerated at a Residential Reentry Management facility

 in Dallas, Texas. Her projected release date is September 9, 2023.

       Title 18, United States Code, Section 3624(c)(2) provides that the BOP’s authority

 to release a prisoner “may be used to place a prisoner in home confinement for the shorter

 of 10 percent of the term of imprisonment of that prisoner or 6 months.” Under the

 Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. Law 116-136,

 enacted on March 27, 2020, “if the Attorney General finds that emergency conditions will
Case 3:16-cr-00244-SMH-KLH Document 109 Filed 06/03/21 Page 2 of 3 PageID #: 401



 materially affect” BOP functioning, the BOP Director may “lengthen the maximum amount

 of time for which [he] is authorized to place a prisoner in home confinement” under Section

 3624(c)(2). Pub. L. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General found

 such conditions existed, stating “emergency conditions [created by COVID-19] are

 materially affecting the functioning” of the BOP. See Memorandum from Attorney General

 William Barr to Director of Bureau of Prisons, Increasing Use of Home Confinement at

 Institutions   Most    Affected    by   COVID-19       (April   3,   2020),    available   at

 https://www.justice.gov/file/ 1266661/download (last visited 6/2/2021). Thus, the BOP

 director now has the authority to grant home confinement to a larger group of prisoners.

 See id.

        Section 3621(b) provides that the BOP “shall designate the place of the prisoner’s

 imprisonment.” 18 U.S.C. § 3621(b). The BOP considers bed availability, the prisoner’s

 security designation, his programmatic needs, his mental and medical health needs, his

 faith-based needs, recommendations of the sentencing court, other security concerns of

 the BOP, and the proximity to his primary residence. See id. “A designation of a place

 of imprisonment under [Section 3621] is not reviewable by any court.” Id. The Fifth Circuit

 has followed this statutory directive, stating “a prisoner has no liberty interest or right to

 be housed in any particular facility, and the BOP has wide discretion in designating the

 place of a prisoner’s imprisonment.” Siebert v. Chandler, 586 Fed.Appx. 188, 189 (5th

 Cir. 2014), citing Olim v. Wakinekona, 461 U.S. 238, 244-245, 103 S.Ct. 1741, 1745

 (1983) and 18 U.S.C. § 3621(b).

        The CARES Act does in fact grant broad discretion to the BOP regarding release

 to home confinement. However, such decisions still remain exclusively with the BOP.

 Nothing in the CARES Act changed the statutory authority granted in Section 3621(b) and

                                         Page 2 of 3
Case 3:16-cr-00244-SMH-KLH Document 109 Filed 06/03/21 Page 3 of 3 PageID #: 402



 this Court still lacks the power to order home confinement under the CARES Act. See

 generally U.S. v. Williams, No. CR 2:12-539, 2020 WL 1940836, at *2 (S.D. Tex. Apr. 22,

 2020) (“While the CARES Act allows the BOP Director to lengthen the amount of time a

 prisoner may be placed in home confinement, nothing in the Act grants individual

 prisoners the right to serve the remainder of their sentence in home confinement. The

 BOP still has exclusive authority to determine where a prisoner is housed. 18 U.S.C. §

 3621(B).”); U.S. v. Read-Forbes, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While

 the CARES Act gives the BOP broad discretion to expand the use of home confinement

 during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention

 under this provision.”); U.S. v. Engleson, 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10,

 2020) (while court can recommend, ultimate decision whether to release inmate to home

 confinement rests with BOP); U.S. v. Hembry, 2020 WL 1821930, at *2 (N.D. Cal. Apr.

 10, 2020); U.S. v. Carter, 2020 WL 1808288, at *2 (S.D. Ind. Apr. 9, 2020); U.S. v. Garza,

 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020). Owens’ request for early release to

 home confinement is DENIED.

       Accordingly,

       IT IS ORDERED that Owen’s pro se “Reply to Response of Government to

 Defendant Emergency Motion for Compassionate Release” (Record Document 107)

 seeking home confinement be and is hereby DENIED.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 3rd day of June, 2021.




                                        Page 3 of 3
